DETAILED ACTION
Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-20 are currently pending and have been examined in this Non-Final Office Action.
Objections
	The following claims are objected to, based on the following informalities presented below.  Appropriate correction is requested.
Claims 1, 9 and 17 recite “a result of the of the comparison “ which contains redundant terms, Applicant is requested to remove one of the “of the” terms for proper consistency.  
	Claims 8 & 16 still recite a grammatical issue bracketed as follows: [from] contained within the job application, however it should be recited without the [from] for consistency purposes.  Appropriate correction is requested.

Claim Rejections - 35 USC § 101
35 U.S.C. § 101 reads as follows:

Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 1-20 are rejected under 35 U.S.C. § 101 because the claimed invention is directed to a judicial exception without significantly more.

Under the 35 U.S.C. §101 subject matter eligibility two-part analysis, Step 1 addresses whether the claim is directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03.  If the claim does fall within one of the statutory categories, it must then be determined in Step 2A [prong 1] whether the claim is directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04. If the claim is directed toward a judicial exception, it must then be determined in Step 2A [prong 2] whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d). Finally, if the judicial exception is not integrated into a practical application, it must additionally be determined in Step 2B whether the claim recites "significantly more" than the abstract idea. See MPEP §2106.05.

Regarding Step 1, 
Step 1 addresses whether the claims are directed to one of the four statutory categories of invention, i.e., process, machine, manufacture, or composition of matter. See MPEP §2106.03. Claim 1 is directed toward a method (process), claim 9 is directed to a computer program product including non-transitory computer-readable storage media (manufacture), and claim 17 is directed to a computer system (machine), which all fall within one of the four statutory Claims 1-20 are considered to be directed to one of the four statutory categories.

Regarding Step 2A [prong 1], 
Step 2A [prong 1] addresses whether the claims are directed to a judicial exception (i.e., law of nature, natural phenomenon, and abstract idea). See MPEP §2106.04.  Concepts determined to be abstract ideas, and thus patent ineligible, include certain methods of organizing human activity, such as fundamental economic practices (Alice, 573 U.S. at 219–20; Bilski, 561 U.S. at 611); mathematical formulas (Parker v. Flook, 437 U.S. 584, 594–95 (1978)); and mental processes (Gottschalk v. Benson, 409 U.S. 63, 67 (1972)). 
Claims 1-20 are directed toward the judicial exception of an abstract idea.  Independent claim 1, also representative of independent claims 9 and 17 for the same abstract features, is provided below with the underlined limitations that correspond to the abstract ideas of the claimed invention:

Claim 1 (Claims 9 & 17).  A method, computer program product [claim 9] and computer system [claim 17] comprising: 
(a) receiving a job application from an Applicant, wherein the job application includes a resume, wherein the job application is directed towards a first job position;
(b) analyzing the job application of the Applicant to gather information about the Applicant;
(c) creating an applicant profile based on the gathered information about the Applicant;
(d) comparing the applicant profile to an exemplar employee profile to determine if the Applicant is a good match for the first job position that corresponds to the job application, wherein the exemplar employee profile corresponds to the first job position; and 
(e) determining that the applicant profile is not a good match for the first job position, in response to determining that the applicant profile is not a good match for the first job position, 
(f) retrieving a plurality of different job position openings and a plurality of different exemplar employee profiles, wherein each of the plurality of different exemplar employee profiles corresponds to one of the plurality of different job position openings, wherein the plurality of different job position openings related different jobs than the first job position;
(g) comparing the applicant profile to each of the plurality of exemplar employee profiles that corresponds to each of the plurality of different job position openings to determine if the applicant profile is a good match for one of the plurality of different job openings; determining that the applicant profile is a match for one of the plurality of different job openings; 
(h) sending the applicant profile,  a result of the comparison for the first job position, a result of the comparison for each of the plurality of different job position openings, job position of the plurality of different job position openings that the applicant profile is a match to

As the underlined claim limitations above demonstrate, independent claims 1, 9 and 17 are directed to the abstract idea of managing recruitment of job applicants by evaluating job applications to determine if an applicant is a good match for a job position.	
The Specification emphasizes that “The present invention relates generally to the field of evaluating job seeking candidates, and more particularly to evaluating the qualifications of a job seeker and comparing them to the qualifications of an example employee to determine if the job seeker is a good candidate” (Specification; [0001]) and utilizing the invention for the business job recruitment problem “to identify applicants who will be a good candidate for a position.”  Thus, managing job recruitment according to the Specification is a business problem being addressed by the claimed invention.  
Consistent with the Specification, the recited limitations (a)-(h) encompass gathering information from a job applicant and determining if the applicant is a good match or not for a job “Certain Methods of Organizing Human Activities” grouping of abstract ideas since steps (a)-(e) relate to managing personal behavior/relationships or interactions between a potential employee and employer and following certain rules/instructions for job application processing.  See MPEP §2106.04(a)(2)(II). 
Dependent claims 2-8, 10-16 and 18-20 merely reiterate the same abstract ideas with further embellishments, such as determining a plurality of applicant characteristics, applying a rating to each of the plurality of characteristics, wherein the type of rating is a scaling, wherein the exemplar employee includes characteristics, and comparing the plurality of applicant profile & characteristics to the exemplar employee profile & characteristics, calculating a score based on the comparison, when the score is above a threshold it is determined that the applicant is a good match for the job position, determining the job application or resume refers to outside sources of information and receiving the information, and  analyzing the job application to determine the information contained within the job application, listing a plurality of characteristics based on the analyzed information, and applying the ratings for each of the plurality of characteristics based on the analyzed information contained within the job application, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1, 9 and 17.  
Furthermore, it is noted for dependent claims 8 & 16 using “natural language processing” to analyze the job application “to determine information contained in the job application”, is recited at a high-level of generality which merely corresponds to the same abstract idea of determining information by following certain linguistic rules and instructions, which is mental process, since using natural language processing to determine information contained in the job application, listing a plurality of characteristics based on the analyzed information, and applying ratings to each of the characteristics, recite operations that encompass “using observation, evaluation, and judgment”, which can reasonably be performed by a human mentally and/or utilizing pen & paper, hence, claims 8 & 16 are considered an abstract idea.  Furthermore, claims 8 & 16 merely recite steps for receiving and analyzing information contained in the job application. The Courts generally treat collecting information as well as analyzing information by steps people go through in their minds and/or by pen & paper as essentially mental processes within the abstract-idea category.  See FairWarning IP, LLC v. Latric Systems, Inc., 839 F.3d 1089, 1093 (Fed. Cir. 2016).

Regarding Step 2A [prong 2], 
Step 2A [prong 2] addresses whether the judicial exception is integrated into a practical application. See MPEP §2106.04(d).  The relevant question under Step 2A [prong 2] is not whether the claimed invention itself is a practical application, instead the question is whether the claimed invention includes additional elements beyond the judicial exception that integrate the judicial exception into a practical application by imposing a meaningful limit on the judicial exception.  In this case, the additional elements do not impose any meaningful limits.
Claims 1-20 fail to integrate the abstract idea into a practical application.  Claims 1, 9 and 17 include the following highlighted [bracketed] additional elements which do not amount to a practical application:

Claim 1 (Claims 9 & 17).  A method, [computer program product comprising: one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media] and a [computer system comprising one or more computer processors, one or more computer-readable storage media, and program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors] comprising steps implemented [by the computer] as recited above (see steps a-h).
The [additional elements] of the limitations emphasized above in independent claims 1, 9 and 17 merely provide an abstract-idea-based-solution implemented with computer hardware and software components, recited at a high-level of generality which fail to integrate the abstract idea into a practical application because there are (1) no actual improvements to the functioning of a computer, (2) nor to any other technology or technical field, (3) nor do the claims apply the judicial exception with, or by use of, a particular machine, (4) nor do the claims provide a transformation or reduction of a particular article to a different state or thing, (5) nor provide other meaningful limitations beyond generally linking the use of the judicial exception to a particular technological environment, in view of MPEP §2106.05 (a-c & e), (6) nor do the claims apply the judicial exception to effect a particular treatment or prophylaxis for a disease or medical condition, in view of MPEP §2106.04(d)(2).
In light of the Specification, there is no indication that the claimed steps (a)-(h) performed “by the computer” require any specialized computer hardware or particular machine, or invoke any inventive programming. The Specification admits that “embodiments of the present invention are capable of being implemented in conjunction with any other type of computing environment now known or later developed” (Specification; [0055]).  The Specification merely characterizes generically the “computing device 110/140 may be a laptop computer, tablet 
The Supreme Court made clear in Alice that the mere recitation of generic computer limitations does not make an otherwise ineligible claim patent-eligible. See Alice, 573 U.S. at 223. See Intellectual Ventures I LLC v. Capital One Bank (USA), 792 F.3d 1363, 1366 (Fed. Cir. 2015) (“An abstract idea does not become non-abstract by limiting the invention to a particular field of use or technological environment, such as the Internet [or] a computer”). Use of a computer or other machinery in its ordinary capacity for economic or other tasks (e.g., to receive, store, or transmit data) or simply adding a general purpose computer or computer components after the fact to an abstract idea does not integrate a judicial exception into a practical application (Affinity Labs v. DirecTV, 838 F.3d 1253, 1262, 120 USPQ2d 1201, 1207 (Fed. Cir. 2016)).  
The “computer program product, computer program instructions stored on one or more of the computer-readable storage media for execution by at least one of the one or more processors” at a high-level of generality fail to provide any technical improvement to the functioning of the computer elements or processor itself.  See MPEP §2106.05(a & e).  Automating claimed steps (a)-(h) “by the computer” generically merely pertain to using the computer as a tool to perform the recited abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since the computer is merely performing generic computer functions (i.e., receiving and sending Credit Acceptance Corp. v. Westlake Servs., 859 F.3d 1044, 1055 (Fed. Cir. 2017) (holding that “mere automation of manual processes using generic computers does not constitute a patentable improvement”).
Alternately, the steps (a-b) & (h) of receiving job application information, analyzing to gather information about the applicant, and sending job application data/information to a review contact, are considered to be mere data gathering and transmitting over a computer network, which is insignificant extra-solution activity, see MPEP 2106.05(g).  Receiving and sending data by the computer is considered one of the most basic functions of a computer. The recited additional elements do not impose any meaningful limits on practicing the abstract idea since they amount to no more than mere instructions at a high-level of generality to apply the judicial exception using a generic computer. 
Dependent claims 2-8, 10-16 and 18-20 merely reiterate the same abstract ideas with further embellishments, using the same additional elements as recited above, and are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1, 9 and 17.  
Alternately, considering claims 8 & 16 utilizing “natural language processing” by the computer as an additional element would not impose any meaningful limits, since natural language processing is recited at a high-level of generality such that the computer generically 
Therefore, the additional elements recited in the claimed invention individually, and even in combination, fail to integrate the recited judicial exception into any practical application since they do not impose any meaningful limits on practicing the abstract idea.  Thus, Claims 1-20 fail to integrate the abstract idea into a practical application.  

Regarding Step 2B, 
Step 2B addresses whether the claims recite "significantly more" than the abstract idea. See MPEP §2106.05.
Claims 1-20 do not amount to significantly more than the abstract idea.  The additional elements recited above are insufficient to amount to significantly more than the judicial exception because they fail to (1) recite any improvements to another technology or technical field; (2) recite any improvements to the functioning of the computer itself; (3) apply the judicial exception with, or by use of, a particular machine; (4) effect a transformation or reduction of a particular article to a different state or thing; (5) add a specific limitation other than what is well-
Instead, the computer is being used as a tool to perform the abstract idea.  Automating the recited claimed features using a computer does not qualify an otherwise unpatentable abstract idea as patent eligible since it amounts to no more than mere instructions to implement the abstract idea recited above by adding the words “apply it” (or an equivalent) with the judicial exception, or providing nothing more than “generally linking” the use of the abstract to a particular technological environment or field of use.  See MPEP 2106.05(f & h). For the same reasons, the recited elements are insufficient to provide an inventive concept and fail to impose any meaningful limits on practicing the abstract idea. See buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355 (Fed. Cir. 2014) (“That a computer receives and sends the information over a network—with no further specification—is not even arguably inventive”).  
Additionally, re-evaluating the insignificant steps (a-b) & (f-h) of receiving job application information, analyzing to gather information about the applicant, retrieving a plurality of different job position openings and exemplar profiles, and sending job application information as a result to a review contact, as insignificant extra-solution activity, these elements are also determined to be well-understood, routine, and conventional. See MPEP 2106.05(d).  The legal precedent in Symantec, TLI and OIP Techs. court decisions cited in MPEP 2106.05(d)(II) indicated that receipt and transmission of information over a computer network are a well-understood, routine, and conventional functions when claimed in a generic manner, as is the case here.  See data gathering, transmitting and displaying are well-understood, routine, and conventional activities).
Additionally, the Specification merely characterizes generically the “computing device 110/140 may be a laptop computer, tablet computer, netbook computer, personal computer (PC), a desktop computer, a personal digital assistant (PDA), a smart phone, or any programmable electronic device capable of communicating.” (Specification; [0020-0021]) and Figs. 5-7 (describing generic computer components).  There is nothing in the Specification to indicate that the operations recited require any specialized hardware or inventive computer components or that the claimed invention is implemented using other than generic computer components to perform generic computer functions, e.g., receiving, processing and sending information.
Dependent claims 2-8, 10-16 and 18-20 merely reiterate the same abstract ideas with further embellishments, using the same additional elements as recited above, which are nonetheless directed towards fundamentally the same abstract ideas as indicated above, for independent claims 1, 9 and 17.
Alternately, considering claims 8 & 16 utilizing “natural language processing” by the computer as an additional element would not impose any meaningful limits, since natural language processing is recited at a high-level of generality such that the computer generically performs what is ordinarily expected from using natural language processing (NLP) to analyze text (job application) for the purpose of determining information contained within the text (job application).  There is no inventive concept or actual improvement related to NLP, nor do the claims apply the judicial exception with any particular specific NLP-machine, nor provide any other meaningful limitations.  At best, NLP is used for generally linking the use of the judicial 
Thus, after considering all claim elements, both individually and as an ordered combination, Claims 1-20 do not amount to significantly more than the abstract idea.  Therefore, it has been determined that the claimed invention as a whole, is not enough to transform the abstract idea into a patent-eligible invention since the claim limitations do not amount to a practical application or significantly more than an abstract idea under 35 U.S.C. § 101.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

Note: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1.    Determining the scope and contents of the prior art.
2.    Ascertaining the differences between the prior art and the claims at issue.
3.    Resolving the level of ordinary skill in the pertinent art.
4.    Considering objective evidence present in the application indicating obviousness or non-obviousness.

Claims 1-4, 7-12, and 15-19 are rejected under 35 U.S.C. 103 as being unpatentable over HARDTKE (U.S. 2014/0122355) in view of CLARK-LINDH (U.S. 2019/0318315) in view of CHAMPANIERA (U.S. 2019/0019160). 
Regarding Claims 1, 9 and 17,
HARDTKE discloses:
A method [claim 1], computer program product [claim 9] and computer system [claim 17] comprising one or more computer processors, one or more non-transitory computer-readable storage media and program instructions stored on the one or more non-transitory computer-readable storage media for execution by at least one of the one or more processors or by the computer (Fig. 1 and [0022] A computer apparatus and a computer-based method for identifying a best-fit candidate for a job opening, performed on at least one computer having a processor, and a memory, [0027] Memory 538 is encoded with programmed instructions, [0037] Executable instructions that cause a programmed computer to execute the methods, and the computer-readable medium can store the executable instructions, wherein the limitations below are executed by the computer as recited above in [0022] and Fig. 1) comprising:
receiving a job application from an Applicant, wherein the job application includes a resume ([0039] Resumes 203 are provided by one or more candidates to the computer system.  In one embodiment, the candidate may fill out a number of fields in one or more forms (job application), such as answering a questionnaire in an online interface.  In other embodiments, a combinations of a prepared resume with an online form (job application) is used, [0012] Receiving one or more resumes of one or more candidates, wherein the job application is directed towards a first job position ([0013] Quantifying the suitability of a 
analyzing the job application of the Applicant to gather information about the Applicant ([0048] For each resume of the one or more resumes that has been input into the system, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, [0039] Resume along with an online form is used to ask a number of questions of a candidate, wherein Examiner notes the job application encompasses applicant data including the resume along with the online form, and other candidate data in [0052]); 
creating an applicant profile based on the gathered information about the Applicant ([0039] A combination of a prepared resume with an online form is used. For example, an online form may ask a number of questions of a candidate that are designed to create a profile for that candidate
comparing the applicant profile to (a job description and job features) [an exemplar employee profile] to determine if the Applicant is a good match for a job position that corresponds to the job application ([0013] Quantifying the suitability of a candidate for a job opening, the method comprising: receiving a job description of the job opening from a prospective employer; extracting a plurality of job features from the job description; for each feature of the plurality of candidate features, obtaining a feature score by calculating an overlap between the candidate feature and a corresponding job feature; combining the feature scores for the resume into a suitability score for the job opening, [0052] The score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening, [0004] Ascertain a good set of features within both a candidate's resume and a description of a job opening that would lead to more reliable matching); and 
sending the applicant’s profile, a result of the comparison for the first job position, and the job application to a review contact ([0001] Notifying employers that one or more high scoring candidates for a job opening have been identified, [0012] Communicating a notification of a selected resume to an employer if the selected resume has a score that exceeds the first threshold fit for a description of a job opening provided by that employer, [0070] An employer is provided with a list of candidates whose suitability scores exceed a first or a second threshold, and the employer is able to review the candidates' resumes, profiles, and any other available data, [0064] The employer or recruiter can access the system to view the resume and profile of a particular candidate).
“exemplar employee profile” that contains that “corresponds to the first job position.”   Hardtke implements the comparison step by comparing the applicant application data to the specific job description and job features as recited above, yet the claim calls for implementing the comparison step by comparing the applicant profile to an “exemplar employee profile… wherein the exemplar employee profile corresponds to the first job position” which Examiner notes essentially represents an exemplar employee profile since it contains the same job criteria and features that are identified in Hardtke to compare with the applicant’s profile features to determine a good match.
Similarly, the sending step in Hardtke does not explicitly specify the “exemplar employee profile” to send to the review contact, although Hardtke already discloses sending all the relevant elements for the applicant’s job application to a review contact, including “any other available data” (as recited above in [0070]) which one of ordinary skill in the art would acknowledge as including relevant job description requirement information when sending the applicant resume, and profile information, as recited above. 
Nonetheless, Clark-Lindh in the same field of endeavor for identifying ideal candidates for job positions, explicitly discloses comparing the applicant profile to “an exemplar employee profile, wherein the exemplar employee profile corresponds to the first job position” (Abstract and [0020] A matching module is configured for analyzing the hiring requirements and producing job profiles (exemplar employee profile), and matching (comparing) the applicant profiles with the job profiles and generating a matching score, [0034] When a company creates a hiring profile of a previous person in the role that includes the skills and preferences (exemplar employee profile). The target profile (exemplar employee profile) for the job requirement can be further enhanced through Machine Learning by uploading profiles of previously successful applicants for that role. The company can also select preferred profile attributes for the role which will influence the final recommendations through weighting, [0035] The matching process is performed by ranking and comparing the applicant profiles with the job profiles).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to substitute the use of an exemplar employee profile as taught by Clark-Lindh for the use of the given “job description and job features”, as taught by Hardtke since the mere substitution of one known element for another known element would yield the same function.  Since each individual element and its function are shown in the prior art, albeit shown in separate references, the difference between the claimed subject matter and the prior art rests not on any individual element or function but in the very combination itself- that is in the substitution of the exemplar employee profile to be used for job description criteria information of the primary reference, Hardtke.  Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious in order to “recommend the top choices” (Clark-Lindh; [0038]) for a specific job position.  Additionally, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the comparison and sending steps in Hardtke to incorporate the exemplar employee profile, as taught by Clark-Lindh. One of ordinary skill in the art would have been motivated to comparing and sending steps to further enhance the job matching process by including the company’s specific “preferred profile attributes” for the benefit to provide “profiles of previously successful applicants for that role” (Clark-Lindh; [0034]) in order to “recommend the top choices” (Clark-Lindh; [0038]) for a specific job position.
Although every limitation above is disclosed, Hardtke in view of Clark-Lindh does not explicitly specify the newly amended following limitations, however, Champaneira specifically teaches:
determining that the applicant profile is not a good match for the first job position; in response to determining that the applicant profile is not a good match to the first job position, retrieving a plurality of different job position openings and different exemplar employee profiles, wherein each of the plurality of different exemplar profiles corresponds to one of the plurality of different job position openings, wherein the plurality of different job position openings related to different jobs than the first job opening position ([0008] generating, on the automated recruitment system, a first data point matrix, the data point matrix based on the one or more job requirements, wherein the job data matrix corresponds to exemplar profile, [0092] The conversion of résumé data and job description data into data point matrices, or data sets (such as data vectors) on a data point matrix, may be used to store both all of the data entities contained by the system and all of the relationships between the data entities contained by the system, which can allow a substantial number of résumés to be cross-referenced with a substantial number of job descriptions.  As such, in the event that the system fails to match a specific résumé to a specific job, it may be able to repeat a matching step 3 in order to match and suggest other job opportunities that may better suit the candidate, and may be able to repeat a matching step 3 in order to suggest a given candidate to hiring managers having other open 
comparing the applicant profile to each of the plurality of exemplar employee profiles that corresponds to each of the plurality of different job position openings to determine if the applicant profile is a good match for one of the plurality of different job openings, determining that the applicant profile is a match for one of the plurality of different job openings ([0009] a candidate score for the candidate by matching the hiring information in the second data point matrix to the one or more job requirements in the first data point matrix, [0011] generating, with a semantic engine of the automated recruitment system (or an analogous system or other means), a candidate score for the candidate by matching the hiring information in the second data point matrix  to the one or more job requirements in the first data point matrix, [0092] The conversion of résumé data and job description data into data point matrices, or data sets (such as data vectors) on a data point matrix, may be used to store both all of the data entities contained by the system and all of the relationships between the data entities contained by the system, which can allow a substantial number of résumés to be cross-referenced with a substantial number of job descriptions.  Repeating matching step 3  in order to match and suggest other job opportunities that may better suit the candidate, [0098] candidate associated with the résumé has selected an option to allow the consideration of the résumé for any applicable job , [0109] The system can determine and notify applicant that “there are 7 other AWS architect positions in your area that I think would be a good fit for you”, [0223] AI Engine may look at other 
sending a result of the comparison for each of the plurality of different job position openings, job position of the plurality of different job position openings that the applicant profile is a match to (([0092] Repeat a matching step 3 in order to match and suggest other job opportunities that may better suit the candidate, and may be able to repeat a matching step 3 in order to suggest a given candidate to hiring managers having other open positions to the one being presently matched, [0010] submitting the curated list of candidates to a hiring manager, [0138] the candidate may be added to a curated list of candidates for submission to a hiring manager).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to further incorporate the features of Champaneira, in order to further provide a more optimized job-candidate matching system “in order to suggest a given candidate to hiring managers having other open positions to the one being presently matched” (Champaneira; [0092]).

Regarding Claims 2, 10, and 18,
Modified Hardtke discloses the method of claim 1, computer program product of claim 9, and computer system of claim 17, as recited above.  Hardtke further discloses, wherein the creating the applicant profile comprises: 
determining a plurality of characteristics/capabilities relating to the Applicant from the resume and/or job application ([0048] For each resume, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, each is parsed to extract certain candidate features); and 
applying a rating to each of the plurality of characteristics or capabilities ([0013] For each feature of the plurality of candidate features, obtaining a feature score (rating) by calculating an overlap between the candidate feature and a corresponding job feature; combining the feature scores for the resume into a suitability score for the job opening, [0101] A feature score, F, for a given feature can be calculated according to a metric).

Regarding Claims 3 & 11,
Modified Hardtke discloses the method of claim 2, and computer program product of claim 10, as recited above.   Hardtke further teaches: wherein the rating is based on a scale range ([0019] Scores can be normalized to the range of 1-100 or 0-30, [0144] Fig. 5 depicting the normalized scores based on a graded A,B,C,D,F scale, and comparison of the suitability scores that received a pass grade, [0101] Feature scores can be calculated according to a metric, and some features lend themselves to being normalized in the range [0,1], and [0102] Scores can be 

Regarding Claims 4, 12 and 19,
Modified Hardtke discloses the method of claim 2, computer program product of claim 10, and computer system of claim 18, as recited above.  Although Hardtke does not explicitly specify, Clark-Lindh further discloses the exemplar employee profile includes:
plurality of characteristics/capabilities corresponding to a job position relating an example employee the exemplar employee profile was based on ([0034] When a company creates a hiring requirement, they can select suitable skills, skill clusters, and interest preferences or they can upload a job description or profile of a previous person in the role that includes the skills and preferences. The target profile for the job requirement can be further enhanced through Machine Learning by uploading profiles of previously successful applicants for that role, The company can also select preferred profile attributes for the role which will influence the final recommendations through weighting).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective
filing date of the invention, to modify the exemplar employee profile to further incorporate a plurality of characteristics corresponding to the job position relating to an example employee, as taught by Clark-Lindh.  One of ordinary skill in the art would have been motivated to have the exemplar profile be based on an example employee to further enhance the job matching process in order to provide “preferred profile attributes for the role which will influence the final 

Regarding Claims 7 & 15,
Modified Hardtke discloses the method of claim 1 & computer program product of claim 9, as recited above.  Hardtke further discloses:
determining that the job application or the resume points to outside sources of information about the Applicant ([0050] It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume. For example, the system can extract the name of the school where the candidate obtained a bachelor's degree from the candidate's resume. From a separate database, the system can access the nationwide ranking of that school in the candidate's discipline, and add it to the candidate's profile, or use it as a feature in calculating a suitability score for the candidate, [0085] Other features, drawn from external data, include: ranking of school attended, see also [0049, 0052]), and
retrieving the information about the Applicant from the outside sources of information ([0050] It is also possible for the system to access one or more other databases and retrieve external data relevant to the candidate's resume. For example, the system can extract the name of the school where the candidate obtained a bachelor's degree from the candidate's resume. From a separate database, the system can access the nationwide ranking of that school in the candidate's discipline, and add it to the candidate's profile, or use it as a feature in calculating a suitability score for the candidate, [0100] The suitability score can also be based on features that utilize social media data and other sources of aggregate data mined from the web and public 

Regarding Claims 8 & 16,
Modified Hardtke discloses the method of claim 1 & computer program product of claim 9, as recited above.  Hardtke further discloses wherein creating the applicant profile ([0039]) further comprising: 
wherein analyzing the job application comprises utilizing natural language process methods to analyze the job application to determine the information contained within the job application ([0048] For each resume, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, each is parsed to extract certain candidate features that are present, [0080] Analyzing different semantic relationships between the resume and job description, [0087] When comparing a portion of the description of the job opening with a portion of a candidate's resume, the cosine similarity is calculated.  During parsing of a job description or resume, common words are identified and removed. These words are often called "stop words". The remaining words, or "non-common" words or "tokens", are considered further in the analysis. Also, during parsing, tokenizing is the process of identifying non-stop words in a sentence, [0105] Analyze data from a large scale comparison of resumes to job openings using a method selected from machine learning, including natural language processing);
wherein the creating of the application profile comprises listing a plurality of characteristics and capabilities based on the analyzed information from contained within the job application ([0076] Once a candidate's resume and a description of a job opening are input into the system, a list of features are calculated, such as those defined in Table 1, [0048] For each resume, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, each is parsed to extract certain candidate features that are present, [0039] A combination of a resume with an online form is used that may gather input from the candidate to create a profile for that candidate); and 
wherein the creating of the application profile comprising applying the ratings for each of the plurality of characteristics and capabilities based on the analyzed information from contained within the job application ([0013] For each feature of the plurality of candidate features, obtaining a feature score (rating) by calculating an overlap between the candidate feature and a corresponding job feature; combining the feature scores for the resume into a suitability score for the job opening, [0079] Some features rely upon simple matching between the job description and resume (e.g., skills), whereas other more sophisticated features employ synonym sets to identify similar terms, [0081-0082] A plurality of job features is extracted from the description for a given job opening. Additionally, a plurality of candidate features is extracted from a resume of a candidate.  A feature score F.sub.i(u,j) for a candidate (user) u and a job j, is calculated. For each feature that is found in both the resume and the description, an overlap between the candidate feature and the corresponding job feature is calculated, thereby creating a feature score for that feature, [0101] A feature score, F, for a given feature can be calculated according to a metric selected).

Claims 5-6, 13-14 & 20 are rejected under 35 U.S.C. 103 as being unpatentable over HARDTKE (U.S. 2014/0122355) in view of CLARK-LINDH (U.S. 2019/0318315) in view of CHAMPANIERA (U.S. 2019/0019160)  in further view of JARRETT (U.S. 2016/0196534).
Regarding Claims 5 & 13,
Modified Hardtke discloses the method of claim 4, and computer program product of claim 12, as recited above.  Hardtke further discloses wherein the comparing the applicant profile to an exemplar employee profile comprises: 
comparing the plurality of characteristics/capabilities on the applicant profile to the plurality of characteristics or capabilities on [the exemplar profile] ([0048] For each resume of the one or more resumes that has been input into the system, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210, [0046] For each description of a job opening that has been input into the system, the technology identifies 200 a plurality of job features, [0013] For each feature of the plurality of candidate features, obtaining a feature score by calculating an overlap between the candidate feature and a corresponding job feature); and 
comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to [each of the ratings] for each of the plurality of characteristics or capabilities on [the exemplar employee profile] (Abstract; Particular features are weighted to take account of their significance in matching candidates to job openings, [0013] For each feature, obtaining feature scores (rating) by calculating an overlap between the candidate features and a corresponding job features, [0083] A suitability 
Although Hardtke discloses comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to each of the plurality of characteristics or capabilities of the job description and job features, it does not explicitly specify comparing to “an exemplar employee profile.”
Nonetheless, Clark-Lindh further discloses: an exemplar employee profile ([0034] When a company creates a hiring requirement, they can select suitable skills, skill clusters, and interest preferences or they can upload a job description or profile of a previous person in the role that includes the skills and preferences. The target profile for the job requirement can be further enhanced through Machine Learning by uploading profiles of previously successful applicants for that role).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the comparison step in Hardtke to further incorporate the exemplar employee profile, as taught by Clark-Lindh.    One of ordinary skill in the art would have been motivated to include the exemplar employee profile in the comparing step to further enhance comparing the applicant’s features to the company’s preferred set of features to “which 
Although modified Hardtke discloses comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to each of the plurality of characteristics or capabilities of the exemplar employee profile, it does not explicitly specify in the comparison step that there is a direct rating-to-rating comparison for each of the plurality of characteristics on the applicant profile to each of the ratings for each of the plurality of characteristics on the exemplar employee profile.
Nonetheless, Jarrett, in the same field of endeavor for placing job seekers in employment opportunities, discloses specifically:
comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to each of the ratings for each of the plurality of characteristics or capabilities on [the exemplar employee profile]  ([0064] Recruiter/employer may set predetermined criteria including an individual threshold score (rating) for one or more individual skills that a job seeker should achieve to be considered by the recruiter/employer for a particular role,  [0100] Individual threshold scores (ratings) may represent individual threshold scores corresponding to individual skills in the skill set that the job seeker should achieve to be considered by the employer or for an employment opportunity or role, [0085] Job seeker’s scores with respect to individual skills meeting predetermined individual threshold scores representing a minimum competence score required by an employer, Fig. 25 element 2506 & [0121] Block 2506 illustrates determining that all of the individual scores are at least equal to the individual threshold scores associated with the employer and/or employment opportunity. In at least one example, the matching module compare the job seeker's competence score and individual scores corresponding to individual skills in the skill set with a threshold score and respective individual threshold scores corresponding to individual skills of the skill set that indicate the minimum scores a job seeker should achieve to be considered for employment opportunities in the industry, role, and/or particular employment opportunities, see also Fig. 4; 304 (attributes satisfying threshold attribute score: qualified strong skills: grit, impact, curiosity and teamwork) depicted below: 

    PNG
    media_image1.png
    395
    537
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    377
    847
    media_image2.png
    Greyscale

See Fig. 17 depicted above, and [0114] Recommendation module 2008 may compare respective of the individual scores corresponding to each of the skills in the skill set and the individual threshold scores corresponding to each of the skills in the skill set,  [0130] The user interface 1600 may include a graphical comparison between a job seeker's competence score and scores with respect to each of the skills in the skill set and a threshold score and individual threshold scores in the context of a target role associated with a recruiter. The user interface 1600 may present the job seekers that match the recruiter's and/or employer's predetermined criteria and information relevant to the matches, such as the job seeker's competence score as shown in box 1602, competence in each of the skills of the skill set as in box 1604, how well the job seeker's scores with respect to each of the skills matches the recruiter's and/or employer's predetermined criteria).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hardtke in view of Clark-Lindh, to further incorporate comparing individual characteristic ratings of the applicant versus individual threshold ratings required by the employer for the job, as taught by Jarrett.    One of ordinary skill in the art would 

Regarding Claims 6 & 14,
Modified Hardtke discloses the method of claim 5, and computer program product of claim 13, as recited above.  Hardtke further discloses:
calculating a score for the applicant profile based on the comparison of the applicant profile to [the exemplar employee profile] (FIG. 2, which shows a process flow-chart for identifying candidates for job openings using a scoring function based on features in resumes and job descriptions, [0048] For each resume of the one or more resumes that has been input into the system, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, [0075] The suitability score, S, is a composite quantity made up of contributions from various features that are found in descriptions of job openings, in candidate resumes, including candidate profiles, and in various external data, such as may be obtained from social media. The suitability score quantifies a candidate's viability, a particular position, and will greatly accelerate employers' ability to identify and hire the most elite and qualified candidates, [0052] The system can calculate a suitability score 220  for each of the one or more descriptions of job openings that have also been accepted by the system, where when the calculated score is above a threshold value than it is determined that the Applicant is a good match for a job position that corresponds to the job application ([0063] Where a first threshold score has been set, the computer system identifies 230 for each of the one or more descriptions of job openings those resumes in the first list whose score exceeds the first threshold fit, and flags those resumes as selected resumes, [0110] A match means the person is a good fit for the job, see also [0069] for preferred threshold fit for high scoring matches).
Although Hardtke discloses calculating a score based on the comparison of the applicant profile information to the job description and job features, it does not explicitly specify the comparison to “an exemplar employee profile.”  
Nonetheless, Clark-Lindh further discloses: an exemplar employee profile ([0034] When a company creates a hiring requirement, they can select suitable skills, skill clusters, and interest preferences or they can upload a job description or profile of a previous person in the role that includes the skills and preferences. The target profile for the job requirement can be further enhanced through Machine Learning by uploading profiles of previously successful applicants for that role).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the scoring step based on the comparison in Hardtke to further incorporate the exemplar employee profile as the ideal job features, as taught by Clark-Lindh.   One of ordinary skill in the art would have been motivated to include the exemplar employee 

Regarding Claim 20,
Modified Hardtke discloses the computer system of claim 19, as recited above, including the comparing of the applicant profile to an exemplar employee profile as recited above in independent claim 18.  Hardtke further discloses: 
comparing the plurality of characteristics or capabilities on the applicant profile to the plurality of characteristics or capabilities on [the exemplar profile] ([0048] For each resume of the one or more resumes that has been input into the system, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210, [0046] For each description of a job opening that has been input into the system, the technology identifies 200 a plurality of job features, [0013] For each feature of the plurality of candidate features, obtaining a feature score by calculating an overlap between the candidate feature and a corresponding job feature);
comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to [each of the ratings] for each of the plurality of characteristics or capabilities on [the exemplar profile] (Abstract; Particular features are weighted to take account of their significance in matching candidates to job openings, [0013] For each feature, obtaining feature scores by calculating an overlap between the candidate features and a corresponding job features, [0083] A suitability score for a candidate against the job opening is determined by 
calculating a score for the applicant profile based on the comparison of the applicant profile to [the exemplar employee profile] (FIG. 2, which shows a process flow-chart for identifying candidates for job openings using a scoring function based on features in resumes and job descriptions, [0048] For each resume of the one or more resumes that has been input into the system, in conjunction with a profile for that candidate, the technology identifies a plurality of candidate features 210 in the resume and the profile, [0075] The suitability score, S, is a composite quantity made up of contributions from various features that are found in descriptions of job openings, in candidate resumes, including candidate profiles, and in various external data, such as may be obtained from social media. The suitability score quantifies a candidate's viability, but for a particular position, and will greatly accelerate employers' ability to identify and hire the most elite and qualified candidates, [0052] The system can calculate a suitability score 220  for each of the one or more descriptions of job openings that have also been accepted by the system, where the score is based on a match between the plurality of candidate features in the resume along with any features that have been extracted from the candidate's profile or social media or other external data, and the plurality of job features in the description of the job opening), when the calculated score is above a threshold value than it is determined that the Applicant is a good match for a job position that corresponds to the job application ([0063] Where a first threshold score has been set, the computer system identifies 230 for each of the one or more descriptions of job openings those resumes in the first list whose score exceeds the first threshold fit, and flags those resumes as selected resumes, [0110] A match means the person is a good fit for the job, see also [0069] for preferred threshold fit for high scoring matches).
Although Hardtke discloses the comparing steps and calculating a score based on the comparison of the applicant profile information and characteristics to the job description and job characteristics/features, it does not explicitly specify the comparison to “an exemplar employee profile.”  
Nonetheless, Clark-Lindh further discloses: an exemplar employee profile ([0034] When a company creates a hiring requirement, they can select suitable skills, skill clusters, and interest preferences or they can upload a job description or profile of a previous person in the role that includes the skills and preferences. The target profile for the job requirement can be further enhanced through Machine Learning by uploading profiles of previously successful applicants for that role).
Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify the comparing and scoring steps in Hardtke to further incorporate the exemplar employee profile, as taught by Clark-Lindh.   One of ordinary skill in the art would have been motivated to include the exemplar employee profile for the job features in the comparing step to further enhance comparing the applicant’s features to the company’s preferred set of features to “which will influence the final recommendations” to further enhance the job matching process (Clark-Lindh; [0034]).
 for each of the plurality of characteristics on the applicant profile to each of the ratings for each of the plurality of characteristics on the exemplar employee profile.
Nonetheless, Jarrett, in the same field of endeavor for placing job seekers in employment opportunities, discloses specifically:
comparing the ratings for each of the plurality of characteristics or capabilities on the applicant profile to each of the ratings for each of the plurality of characteristics or capabilities [on the exemplar employee profile]  ([0064] Recruiter/employer may set predetermined criteria including an individual threshold score (rating) for one or more individual skills that a job seeker should achieve to be considered by the recruiter/employer for a particular role,  [0100] Individual threshold scores (ratings) may represent individual threshold scores corresponding to individual skills in the skill set that the job seeker should achieve to be considered by the employer or for an employment opportunity or role, [0085] Job seeker’s scores with respect to individual skills meeting predetermined individual threshold scores representing a minimum competence score required by an employer, Fig. 25 element 2506 & [0121] Block 2506 illustrates determining that all of the individual scores are at least equal to the individual threshold scores associated with the employer and/or employment opportunity. In at least one example, the matching module 122 may determine that all of the job seeker's individual scores are equal to or greater than the respective individual threshold scores, [0101] Recommendation module 2008 may identify compare the job seeker's competence score and individual scores corresponding to individual skills in the skill set with a threshold score and respective individual threshold scores corresponding to individual skills of the skill set that indicate the minimum scores a job seeker should achieve to be considered for employment opportunities in the industry, role, and/or particular employment opportunities, see also Fig. 4; 304 (attributes satisfying threshold  attribute score: qualified strong skills: grit, impact, curiosity and teamwork) depicted below: 

    PNG
    media_image1.png
    395
    537
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    377
    847
    media_image2.png
    Greyscale

See Fig. 17 depicted above, and [0114] Recommendation module 2008 may compare respective of the individual scores corresponding to each of the skills in the skill set and the individual threshold scores corresponding to each of the skills in the skill set,  [0130] The user interface 1600 may include a graphical comparison between a job seeker's competence score and scores with respect to each of the skills in the skill set and a threshold score and individual threshold scores in the context of a target role associated with a recruiter. The user interface 1600 may present the job seekers that match the recruiter's and/or employer's predetermined criteria and information relevant to the matches, such as the job seeker's competence score as shown in box 1602, competence in each of the skills of the skill set as in box 1604, how well the job seeker's scores with respect to each of the skills matches the recruiter's and/or employer's predetermined criteria).
	Thus, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the invention, to modify Hardtke combination, to further incorporate comparing each individual characteristic ratings of the applicant versus each individual threshold ratings required by the employer’s predetermined job criteria, as taught by Jarrett.    One of ordinary each characteristic score of the applicant’s profile to each of the individual threshold scores for each job characteristic required by the employer in order provide that “each of the individual skills may be graphically represented to visually summarize the job seeker's strongest skills in the skill set and the job seeker's weakest skills in the skill set” (Jarrett; [0095]) for the benefit of “enabl[ing] recruiters and/or employers to easily identify qualified job seekers using data rich summaries associated with job seekers” (Jarrett; [0037]).

Response to Applicant’s Amendment & Arguments
 	Applicant’s amendment and arguments have been acknowledged however, they are found to be unpsersuasive.  
	Regarding the 35 USC 101 rejection, Applicant’s argument (pg. 13) that “the invention provides an improvement in computer-related technology, as well as an improvement to at least the field of matching a job applicant to an open job position” is not persuasive.  Matching a job applicant to job positions that the applicant is qualified for is not rooted in computer technology.  Using a computer to automate the job application process to improve hiring and employment efficiency of the job application process is not a technological improvement in a specific technical field, nor does the invention of job matching improve the functionality of the computer itself.  Job application improvement is not a technical field, it is an abstract idea since employment hiring practices pertains to business practices that involves organizing human activities.  
	Applicant further argues that “The process for matching an Applicant to an open position…is a time-consuming processing for a review to compare the applicant’s application to 
Like the claims in FairWarning, the claimed invention’s focus on job matching is not on an improvement in computer processing technology, but on certain independently abstract ideas that merely use generic computing components as tools to implement the abstract ideas.  In short, merely reciting these generic computing components cannot transform a patent-ineligible abstract idea into a patent-eligible invention. See Alice, 134 S. Ct. at 2358. In other words, merely reciting an abstract idea while adding the words “apply it with a computer” does not render an abstract idea non-abstract: there must be significantly more. See id. at 2358. Nor does the claimed invention improve the computer processor device' s functionality or efficiency, or otherwise change the way that device functions. See  Enfish LLC. v. Microsoft Corp., 822 F.3d 1327, 1335 (Fed. Cir. 2016).  Thus, the claimed invention is indeed direction to an abstract idea.
Lastly, Applicant makes general allegations that the claims are directed to an eligible concept based on applying BASCOM (pg. 15): “Applying BASCOM to amended claims 1, 9 and 16, the claimed subject matter improves the technology of matching a job applicant to a job position opening other than the job position the Applicant applied for.”   The examiner disagrees. Unlike BASCOM, the Examiner is unable to find an inventive concept in the unconventional and non-generic combination of known elements. It was the computing components and not the individual steps performed by the computing system that were analyzed in BASCOM and held eligible because the “local client computer", "remote ISP server," "Internet computer network," and "controlled access network accounts"(slip op at 14) in combination was an improved computer network design that "gives the filtering tool both the benefits of a filter on a local computer and the benefits of a filter on the ISP server” (slip op at 15).  In the instant application, each step is done by a generic processor and not by an untraditional setup of computer networking components. Thus, Applicant’s argument is moot.
Regarding the 35 USC 103 rejections, Applicant’s arguments are based on the newly amended language which has been addressed above by new prior art.  



Conclusion
Applicant’s amendment necessitate new ground(s) of rejection presented in this Office Action.  THIS ACTION IS MADE FINAL. See MPEP § 706.07(a). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure can be found in the PTO-892 Notice of References Cited. 
Relevant Prior Art:
US 2020/0272994 System and method for predicting and learning based on AI at least one closes matching skill or set of skills for an upwardly trending job position, one for which demand or compensation is trending upward relative to other job positions that most likely matches a current skill set of the candidate.
US 2020/0302398 System and method for determining if a candidate is a good match for a job posting, and if so, a matching message is  included with the job posting to indicate that the member profile matches the characteristics of the job posting. 

US 2016/0283906 Methods and Systems for converting non-standardized resumes and job listings into standardized profiles that can be easily searched, compared and referenced.  Attributes are identified within the resumes and job listings, and are evaluated for various features.  Identifying how closely a target profile matches a subject profile, for example, the ranking of each matching attribute within the subject profile and the target profile can be compared to determine the relative degree of similarity between the two profiles.
Relevant Non-Patent Literature:
J. Malinowski, T. Keim, O. Wendt and T. Weitzel, "Matching People and Jobs: A Bilateral Recommendation Approach," Proceedings of the 39th Annual Hawaii International Conference on System Sciences (HICSS'06), 2006, pp. 137c-137c, doi: 10.1109/HICSS.2006.266.
A. Gupta and D. Garg, "Applying data mining techniques in job recommender system for considering candidate job preferences," 2014 International Conference on Advances in Computing, Communications and Informatics (ICACCI), 2014, pp. 1458-1465, doi: 10.1109/ICACCI.2014.6968361.
A. Mohamed, W. Bagawathinathan, U. Iqbal, S. Shamrath and A. Jayakody, "Smart Talents Recruiter - Resume Ranking and Recommendation System," 2018 IEEE International Conference on Information and Automation for Sustainability (ICIAfS), 2018, pp. 1-5, doi: 10.1109/ICIAFS.2018.8913392.
LAURA YESILDAG whose telephone number is (571)270-5066.  Examiner interviews are available using the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  For sending Interview agendas, the Examiner’s direct fax number is (571) 270-6066.  For filing Authorization for Internet Communication, please see https://www.uspto.gov/sites/default/files/documents/sb0439.pdf. The Examiner's work schedule and general availability is typically 9:00 AM - 5:00 PM.  If attempts to reach the Examiner are unsuccessful, the Examiner’s Supervisor, Lynda Jasmin, can be reached at (571) 272-6782.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, please call 1-800-786-9199 or 571-272-1000.



/LAURA YESILDAG/Examiner, Art Unit 3629                                                                                                                                                                                                        
/LYNDA JASMIN/Supervisory Patent Examiner, Art Unit 3629